DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II including claims 1-11, 14-16, 18, 20, 22-26, and 28-30 in the reply filed on 1/31/22 is acknowledged.  Additionally, it should be noted that although the applicant’s election was made without traverse, the applicant argued that the office action failed to establish how the species were mutually exclusive.  However, the mutually exclusive characteristics were described on page 2 of the prior office action filed 12/16/21.
Claims 12, 13, 17, 19, 21, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/22.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 14-16, 18, 20, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallapur (US 2019/0013685).
With respect to claim 1, Mallapur discloses an apparatus for parallel charging (abstract), the apparatus comprising: a charging system comprising: a first charger comprising a first current path (para 0037-0038 and 0051); a second charger comprising a second current path (para 0037, 0039, and 0051); a charging controller coupled to the first current path (para 0037 and 0040-0043, also see para 0051); and an indication path coupled between the second current path and the charging controller (para 0037-0041 and 0051-0054).
With respect to claim 3, Mallapur discloses the apparatus of claim 1, wherein: the indication path comprises a second indication path; the charging system comprises a first indication path; and the charging controller is coupled to the first current path via the first indication path (para 0037-0041 and 0051-0054).
With respect to claim 4, Mallapur discloses the apparatus of claim 3, wherein the charging system comprises: an indication signal combiner that is coupled: between the first indication path and the charging controller; and between the second indication path and the charging controller (para 0037-0039, 0041, 0051-0054, and 0064-0066).
With respect to claim 5, Mallapur discloses the apparatus of claim 4, wherein the indication signal combiner is configured to: accept an indication signal of a current flowing through the first current path; accept an indication signal of a current flowing through the second current path; combine the indication signal of the current flowing through the first current path and the indication signal of the current flowing through the second current path to produce a combined indication signal; and provide the combined indication signal to the charging controller (para 0037-0039, 0041, 0051-0054, and 0064-0066).
With respect to claim 6, Mallapur discloses the apparatus of claim 5, wherein: the combined indication signal is responsive to a magnitude of the current flowing through the first current path and a magnitude of the current flowing through the second current path; and the charging controller is configured to control at least one switching parameter of the first charger based on the combined indication signal (para 0040-0041, 0045, 0052, and 0066).
With respect to claim 7, Mallapur discloses the apparatus of claim 5, wherein: the charging system comprises: a third charger comprising a third current path; and a third indication path coupled between the third current path and the indication signal combiner (para 0026-0027 and 0052); and the indication signal combiner is configured to: accept an indication signal of a current flowing through the third current path; and combine the indication signal of the current flowing through the first current path, the indication signal of the current flowing through the second current path, and the indication signal of the current flowing through the third current path to produce the combined indication signal (para 0037-0039, 0041, 0051-0054, and 0064-0066).
With respect to claim 8, Mallapur discloses the apparatus of claim 3, wherein the charging controller is: separate from the first charger and separate from the second charger; or integrated with the first charger and separate from the second charger (para 0037, 0041-0042, and 0051-0054).
With respect to claim 9, Mallapur discloses the apparatus of claim 1, wherein the charging controller is configured to control operation of at least the first charger based on a current flowing through the first current path and a current flowing through the second current path (para 0040-0041, 0045, 0052, and 0066).
With respect to claim 10, Mallapur discloses the apparatus of claim 1, wherein: the second charger comprises a current sensor, the current sensor coupled between the second current path and the indication path (para 0040-0041 and 0049-0052).
With respect to claim 11, Mallapur discloses the apparatus of claim 10, wherein: the current sensor is configured to provide, to the charging controller via the indication path, an indication signal indicative of a current flowing through the second current path; and the charging controller is configured to control a combined current of the charging system based on the indication signal (para 0037-0041, 0051-0054, and 0064-0066).
With respect to claim 14, Mallapur discloses the apparatus of claim 11, wherein: the current sensor of the second charger comprises a second current sensor; and the first charger comprises a first current sensor, the first current sensor coupled between the first current path and the charging controller (para 0038-0041, 0049-0052, and 0064-0066).
With respect to claim 15, Mallapur discloses the apparatus of claim 14, wherein: the current comprises a second current; the indication signal comprises a second indication signal of the second current sensor; the first current sensor is configured to provide, to the charging controller, a first indication signal indicative of a first current flowing through the first current path; and the charging controller is configured to control the combined current of the charging system based on the first indication signal and the second indication signal (para 0037-0039, 0041, 0045, 0051-0054, and 0064-0066).
With respect to claim 16, Mallapur discloses the apparatus of claim 15, wherein the charging system comprises: an indication signal combiner coupled to the indication path, the indication signal combiner configured to: combine at least the first indication signal and the second indication signal to produce a combined indication signal; and provide the combined indication signal to the charging controller (para 0037-0039, 0041, 0051-0054, and 0064-0066).
With respect to claim 18, Mallapur discloses the apparatus of claim 1, further comprising: at least one power storage unit coupled to the charging system, wherein the charging system is configured to charge the at least one power storage unit (para 0037-0038, 0041, and 0051).
With respect to claim 20, Mallapur discloses an apparatus for charging at least one power storage unit (abstract), the apparatus comprising: a first charger comprising means for propagating a first current (para 0037-0038 and 0051); a second charger comprising means for propagating a second current (para 0037, 0039, and 0051); first means for indicating the first current (para 0038-0041, 0049-0052, and 0064-0066); second means for indicating the second current (para 0038-0041, 0049-0052, and 0064-0066); means for generating a combined indication signal responsive to the first means for indicating and the second means for indicating (para 0037-0039, 0041, 0051-0054, and 0064-0066); and means for controlling a charging of the at least one power storage unit based on the combined indication signal (para 0037-0041, 0045, 0051-0052, and 0066).
With respect to claim 22, Mallapur discloses the apparatus of claim 20, wherein the second means for indicating the second current comprises: means for sensing the second current to produce a second indication signal; and means for propagating the second indication signal to the means for generating (para 0040-0041, 0049-0052).
With respect to claim 23, Mallapur discloses a method for operating a charging system (abstract), the method comprising: obtaining a first indication signal indicative of a first current flowing through a first current path of a first charger (para 0037-0041 and 0051-0054); obtaining a second indication signal indicative of a second current flowing through a second current path of a second charger (para 0037-0041 and 0051-0054); combining the first indication signal and the second indication signal to produce a combined indication signal (para 0037-0039, 0041, 0051-0054, and 0064-0066); and controlling the charging system based on the combined indication signal (para 0037-0041, 0045, 0051-0052, and 0066).
With respect to claim 24, Mallapur discloses the method of claim 23, wherein the controlling comprises: adjusting a combined current based on the combined indication signal, the combined current corresponding to at least the first current and the second current (para 0037-0039, 0041, 0045, 0051-0054, and 0064-0066).
With respect to claim 25, Mallapur discloses the method of claim 24, wherein the adjusting comprises at least one of: adjusting the first current to maintain the combined current substantially within a target range for the combined current; or adjusting the first current to counteract a change to the second current (para 0038-0041, 0045, 0052, 0061-0064, and 0066).
With respect to claim 26, Mallapur discloses the method of claim 23, wherein the obtaining the second indication signal comprises: sensing the second current at the second current path of the second charger to produce a sensed second current; and propagating the sensed second current as the second indication signal from the second current path to an indication signal combiner (para 0037-0041, 0049-0054, and 0064-0066).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mallapur (US 2019/0013685) in view of Teggatz (US 2012/0293021).
With respect to claim 2, Mallapur discloses the apparatus of claim 1, wherein: the first charger comprises a buck converter (para 0030 and 0043-0044).
	However, Mallapur does not expressly disclose where the second charger comprises a charge pump.
	Teggatz discloses an energy system which includes the use of a buck circuit and charge pump in a parallel configuration (para 0032 and abstract), in order to efficiently provide power levels at the desired output.
	At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a charge pump in the device of Mallapur, as did Teggatz, so that the different pathways of the circuit could efficiently provide desired power levels for appropriate charging when connected to various power sources.
With respect to claim 28, Mallapur discloses an apparatus for parallel charging (abstract), the apparatus comprising: a charging system comprising: a charging voltage node (para 0038, 0041, and 0051-0052); a buck charger comprising a current path (para 0037-0038, 0043-0044, and 0051, also see para 0030); a second charger comprising a current path, the current path of the second charger coupled to the charging voltage node (para 0037-0039 and 0051); a charging controller coupled to the current path of the buck charger (para 0037-0041, 0045, 0051-0052, and 0066); and an indication path coupled between the charging controller and the current path of the second charger, the indication path configured to provide an indication of a current flowing though the current path of the second charger (para 0037-0041, 0049-0054, and 0064-0066).
However, Mallapur does not expressly disclose where the second charger is a charge pump.
Teggatz discloses an energy system which includes the use of a buck circuit and charge pump in a parallel configuration (para 0032 and abstract), in order to efficiently provide power levels at the desired output.
	At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a charge pump in the device of Mallapur, as did Teggatz, so that the different pathways of the circuit could efficiently provide desired power levels for appropriate charging when connected to various power sources.
With respect to claim 29, Mallapur discloses the apparatus of claim 28, wherein: the charge pump charger comprises a current sensor, the current sensor coupled between the current path of the charge pump charger and the indication path (para 0040-0041 and 0049-0052).
However, Mallapur does not expressly disclose where the second charger is a charge pump.
Teggatz discloses an energy system which includes the use of a buck circuit and charge pump in a parallel configuration (para 0032 and abstract), in order to efficiently provide power levels at the desired output.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a charge pump in the device of Mallapur, as did Teggatz, so that the different pathways of the circuit could efficiently provide desired power levels for appropriate charging when connected to various power sources.
With respect to claim 30, Mallapur discloses the apparatus of claim 28, wherein at least one of: the current path of the buck charger comprises an input-current path, and the current path of the charge pump charger comprises an input-current path; or the current path of the buck charger comprises a charging-current path, and the current path of the charge pump charger comprises a charging-current path (para 0037-0041 and 0049-0054).
However, Mallapur does not expressly disclose where the second charger is a charge pump.
Teggatz discloses an energy system which includes the use of a buck circuit and charge pump in a parallel configuration (para 0032 and abstract), in order to efficiently provide power levels at the desired output.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a charge pump in the device of Mallapur, as did Teggatz, so that the different pathways of the circuit could efficiently provide desired power levels for appropriate charging when connected to various power sources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859